Citation Nr: 9932979	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 11, 1997, 
for a grant of service connection for a low back injury with 
postoperative lumbosacral disc disease. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1953 through April 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

The Board initially observes that on a VA Form 21-4138 
(Statement in Support of Claim) filed by the veteran's 
representative in April 1999, the veteran's representative 
raised an informal claim for a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) and a claim for an increased disability 
evaluation for the veteran's back disorder.  Although the RO 
considered the claim for an increased rating in a May 1999 
rating decision, it does not appear that the claim for a TDIU 
has been considered by the RO.  This matter is referred to 
the RO for appropriate action.


REMAND

A review of the record discloses that additional action by 
the RO is required prior to further review of the veteran's 
claim by the Board of Veterans' Appeals. First, in September 
1999 in support of his assertion that he is entitled to an 
earlier effective date for service connection for a low back 
injury with postoperative residuals of lumbosacral disc 
disease, the veteran submitted additional evidence to the 
Board.  Specifically, the veteran submitted a statement from 
his former supervisor, in which his former supervisor 
discusses the status of the veteran's back disorder from 1979 
to 1988.  Additional evidence may be accepted by the Board if 
it is submitted within a period of ninety days following the 
mailing of notice to the appellant that his appeal had been 
certified to the Board for appellate review and that the 
appellate record had been transferred to the Board, such as 
in this case.  See 38 C.F.R. § 20.1304(a) (1999).  However, 
as this additional evidence has not been considered by the 
RO, and a waiver of such consideration has not been 
requested, it must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304(c).

Additionally, the record reveals that the veteran's claim for 
service connection for a low back injury was initially denied 
by the RO in an April 1955 rating decision.  By rating 
decision dated August 1997, the RO granted service connection 
and assigned a 40 percent disability evaluation for the 
veteran's low back injury with postoperative lumbosacral disc 
disease with an effective date of February 11, 1997.  
Subsequently, in a May 1998 Notice of Disagreement, the 
veteran asserted that there was clear and unmistakable error 
in the April 1955 rating decision which denied service 
connection for the veteran's low back disorder.  The veteran 
maintained that the evidence of record at the time of that 
rating decision supported an award of service connection.  
Specifically, the veteran contended that service medical 
records document that he sustained an injury to his back 
during service and that he is entitled to an April 1955 
effective date for service connection.  Applicable 
regulations provide that previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1999).  By rating decision 
dated August 1998, the RO found that there was no CUE in the 
February 1997 rating decision.  However, the veteran did not 
allege that there was CUE in the February 1997 rating 
decision.  Rather, the veteran alleged that there was CUE in 
the April 1955 rating decision.  This matter has not been 
adjudicated by the RO, including whether the 1955 decision 
was subsumed by the February 1970 Board decision on this 
issue, and accordingly, it should be addressed by the RO on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Jones v. West, No. 99-7031 (Fed. Cir. Oct. 25, 1999) 
(per curiam).

Finally, the record reveals that in August 1976, the veteran 
submitted a letter to the Honorable Carl Albert, who at that 
time was the Speaker of the House of Representatives.  In 
this letter, the veteran provided the Speaker with a detailed 
history of his attempts to obtain service connection for 
hearing loss in his left ear.  The veteran also discussed his 
leg injury, his back injury and other disabling conditions 
which had impacted his ability to maintain employment and 
earn income.  The veteran indicated that he wanted another VA 
hearing and inquired as to whether any additional action 
could be taken in order for him to receive further assistance 
from the VA.  By letter dated September 1976, the Speaker 
forwarded the veteran's correspondence to the RO and 
requested an update regarding the veteran's claim.  Pursuant 
to 38 C.F.R. § 3.155 (1976), "[a]ny communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from the claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim."  In response to the inquiry, the Speaker contacted 
the VA on the veteran's behalf.  By letter dated September 
1976, the RO responded to the Speaker's inquiry and indicated 
that the veteran was not eligible for any additional benefits 
at that time.  On remand, the RO should address whether this 
congressional inquiry could be construed as an informal claim 
for service connection, which has been pending since 
September 1976, pursuant to the provisions of 38 C.F.R. 
§ 3.155.  

Therefore, in order to ensure that the veteran is afforded 
due process of law, this case is REMANDED to the RO for the 
following actions:


1.  The RO should adjudicate the 
veteran's claim that the April 1955 
rating decision contained clear and 
unmistakable error and make specific 
findings as to whether a valid claim for 
this benefit has been raised by the 
veteran and whether that decision was 
subsumed by the February 1970 Board 
decision on this issue.  The veteran 
should be provided notice of this 
determination and of his appellate and 
procedural rights.  If the veteran files 
a timely notice of disagreement as to 
this issue, the RO should ensure that the 
veteran is afforded the opportunity to 
complete all procedural steps necessary 
to advance an appeal before the Board in 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200 (1999).

2.  The RO should readjudicate the 
veteran's request for an earlier 
effective date for a low back injury with 
postoperative residuals based on all of 
the evidence of record, including that 
which was received at the Board in 
September 1999.  In readjudicating this 
claim, the RO should review the 
congressional inquiry dated September 
1976 and determine whether this inquiry 
constitutes an informal request (claim) 
to reopen the veteran's previously denied 
claim for service connection for a back 
disability pursuant to 38 C.F.R. § 3.155.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an SSOC, which includes 
regulations pertinent to all issues 
appealed, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to its merits.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, he is not obligated to act unless otherwise 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


